                   Case 18-12808-KG              Doc 7      Filed 12/13/18         Page 1 of 23



                            IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )    Chapter 11
                                                                  )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1                         )    Case No. 18-12808 (KG)
                                                                  )
                                    Debtors.                      )    (Joint Administration Requested)
                                                                  )

              MOTION OF DEBTORS FOR ENTRY OF INTERIM AND FINAL
             ORDERS (A) AUTHORIZING THE USE OF CASH COLLATERAL,
            (B) PROVIDING ADEQUATE PROTECTION, (C) MODIFYING THE
             AUTOMATIC STAY, AND (D) SCHEDULING A FINAL HEARING

                  The debtors and debtors in possession in the above-captioned cases (collectively,

the “Debtors”) hereby submit this motion (this “Motion”) for entry of an interim order on an

expedited basis (the “Interim Order”)2 substantially in the form attached hereto as Exhibit A

and, following a final hearing to be set by the Court (the “Final Hearing”), entry of a final order

(the “Final Order”), pursuant to sections 105, 361, 362, 363, and 507 of title 11 of the United

States Code (the “Bankruptcy Code”), Rule 4001 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and Rule 4001-2 of the Local Rules of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”): (a) authorizing the Debtors to use Cash

Collateral (as defined below), (b) providing adequate protection to the Prepetition Secured

Parties (as defined below), and (c) modifying the automatic stay. The Prepetition Secured

Parties are affiliates of Beal Financial Corporation.


1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
2 Capitalized terms used but not defined herein shall have the meanings set forth in the Interim Order.



DOCS_SF:98229.4 93856/001
                  Case 18-12808-KG            Doc 7     Filed 12/13/18       Page 2 of 23




                  The Debtors
                      D       belieeve that only
                                               y the Prepetittion Securedd Parties asseert an interesst in

the Cash Collateral. The Debtorrs have nego
                                          otiated the tterms of thee Interim O
                                                                             Order in

substanttially the forrm attached
                                d hereto and
                                           d are inform
                                                      med that thee Prepetition
                                                                              n Secured

Parties will
        w supportt entry of th
                             he Interim Order
                                        O     on a cconsensual b
                                                               basis (with aall rights

reserved
       d with respeect to any fin
                                nal or further interim ccash collateral order).

                  In sup
                       pport of this Motion, the Debtors reppresent as folllows:

                                      JURISDICT
                                      J       TION AND VENUE

                  1.        This Courtt has jurisdicction over thhis matter puursuant to 288 U.S.C. §§ 1157

and 1334
       4 and the Am
                  mended Stand
                             ding Order of
                                        o Referencee from the Unnited States D
                                                                             District Couurt

for the District
        D        of Deelaware, dateed February 29, 2012. T
                                                         This matter is a core procceeding withhin

the mean
       ning of 28 U..S.C. § 157(b
                                b)(2), and th
                                            he Debtors coonfirm theirr consent purrsuant to Loccal

Rule 9013-1(f) to thee entry of a final
                                  f     order by
                                               y the Court iin connectioon with this M
                                                                                     Motion to thhe

extent thaat it is later determined
                         d          that
                                    t the Courrt, absent coonsent of the parties, cannnot enter finnal

orders orr judgments in
                     i connectio
                               on herewith consistent
                                           c          w
                                                      with Article IIII of the Uniited States

Constituttion.

                  2.        Venue is proper
                                     p      pursu
                                                uant to 28 U. S.C. §§ 1408 and 1409.

                  3.        The statuto
                                      ory predicatees for the rellief sought hherein are sections 105, 3361,

362, 363, and 507 off the Bankrup
                                ptcy Code.

                                           RELIEF
                                                F REQUES
                                                       STED

                  4.        By this Mo
                                     otion, the Deebtors seek tthe entry of tthe Interim O
                                                                                         Order and thhe

Final Ord
        der, which:



DOCS_SF:98
         8229.4 93856/001                              2
                   Case 18-12808-KG                Doc 7      Filed 12/13/18          Page 3 of 23



                   a.                  t Debtors to use cash ccollateral (thhe “Cash Coollateral”) in
                            authorize the
                            which LNV  V Corporation (“LNV”)), as lender, aand CMLG Corp., as
                            administraative agent (tthe “Prepetittion Agent” and, togetheer with LNV    V and
                            any other lenders
                                       l      partyy to the Preppetition Loann Agreementt from time tto
                            time, the “Prepetition
                                      “             Secured Parrties”), have,, or assert, ann interest;

                   b.       authorize the
                                       t Debtors to provide aadequate prottection to thhe Prepetitionn
                            Secured Paarties for anyy decrease inn the value ((such decreaase being a
                            “Diminution in Value””) of their innterests in thee Debtors’ pproperty resuulting
                            from (i) th
                                      he use, sale or
                                                   o lease of thhe Debtors’ pproperty (inccluding the uuse
                            of Cash Co ollateral) or (ii) the impoosition of thee automatic stay pursuannt to
                            section 362 of the Ban nkruptcy Codde;

                   c.       modify thee automatic stay imposedd pursuant too section 362 of the
                            Bankruptccy Code to th                        mplement annd effectuate the
                                                 he extent neccessary to im
                            terms and provisions of
                                                 o the Interim
                                                             m Order andd the Final Order;

                   d.       waive any
                                    y applicable stays
                                                 s     under tthe Bankrupptcy Rules annd provide foor
                            the immed
                                    diate effectiv
                                                 veness of thee Interim Ordder and the F
                                                                                       Final Order; and

                   e.       schedule a Final Heariing to allow for entry off the Final Orrder within fforty-
                            five (45) days
                                      d    followin
                                                  ng entry of tthe Interim O
                                                                           Order.

                                   SUM
                                     MMARY OF
                                            F PROPOSE
                                                    ED ORDER
                                                           RS

                   5.       In accordaance with Baankruptcy Ruules 4001(b)) and (d) andd Local Rulee

4001-(2), below is a summary3 off the terms of
                                            o the propossed use of C
                                                                   Cash Collaterral:

                   a.       Amount off Cash Collaateral to Be UUsed. (Interrim Order ¶ 5, ¶ 6). Thee
                            Debtors seeek to use Caash Collateraal in an amoount consisteent with the
                            expenditurres described
                                                  d in the budgget, the initiaal form of w
                                                                                         which is attacched
                            to the prop
                                      posed Interim
                                                  m Order as EExhibit 1 (the “Budget”)).

                   b.       Parties witth an Interesst in Cash Coollateral. Thhe Prepetition Secured
                            Parties asssert an intereest in the Cassh Collaterall under the P
                                                                                            Prepetition L
                                                                                                        Loan
                            Agreemen  nt (as defined d below).

                   c.       Use of Cassh Collaterall. (Interim O
                                                               Order ¶ 5, ¶ 6, ¶ 8). Thee Debtors seeek
                            authority to
                                      t use Cash Collateral,
                                                   C           w
                                                               wherever succh Cash Colllateral may bbe
                            located, in
                                      n accordancee with the terrms of the Innterim Orderr to, among oother


3 The sum mmary of the Interim Order, th  he Final Order,, and the termss and conditionns for the use of Cash Collaterral set
forth in thiis Motion is inttended solely for
                                          f information  nal purposes to provide the Coourt and partiees in interest wiith an
overview ofo the significaant terms thereoof. The summaary is qualifiedd in its entiretyy by the Interim
                                                                                                       m Order and thee Final
Order. In thet event that there
                           t     is any connflict between this Motion annd the Interim Order or the Final Order, thee
Interim Orrder or the Finaal Order, as appplicable, will control in all re spects.


DOCS_SF:98
         8229.4 93856/001                                    3
                  Case 18-12808-KG             Doc 7     Filed 12/13/18      Page 4 of 23



                                                    petition operrating expennses of the D
                            things, (a) satisfy postp                                    Debtors as mmore
                            fully descrribed in the Budget,
                                                    B        inclluding the paayment of onngoing policcy
                            premiums,, (b) pay certtain prepetittion obligatioons of the D
                                                                                         Debtors as furrther
                            described in any first day
                                                    d motions, and (c) payy reorganizattion expensees,
                            including but
                                       b not limitted to alloweed fees and eexpenses inccurred by thee
                            professionnals retained under sectioons 327, 3288, 363, and/oor 1102 of thhe
                            Bankruptccy Code by th  he Debtors aand any statuutory commiittees appoinnted
                            in the Debbtors’ chapter 11 cases puursuant to seection 1102 of the
                            Bankruptccy Code (eacch, a “Comm   mittee”), in acccordance wwith the Budgget.
                            Disbursem ments by the Debtors on an aggregatee basis durinng the Interim  m
                            Budget Peeriod may no  ot exceed 15%  % from the aamounts speecified in thee
                            Budget, otther than disbbursements to the Debtoors’ professioonals whichh
                            variance iss capped at 5%.
                                                    5

                  d.        Terminatio  on Date. (Innterim Orderr, ¶ 5). The D   Debtors’ abiility to use C
                                                                                                          Cash
                            Collateral pursuant to the Interim Order shall eend on the eearliest of: (i)
                            entry of thhe Final Ordeer, (ii) forty--five (45) daays followingg entry of thhe
                            Interim Orrder if the Fiinal Order shhall not havee been entereed by such ddate,
                            (iii) the eff
                                       ffective date of a confirmmed plan of rreorganizatioon in the chaapter
                            11 cases, (iv)
                                        ( the closiing of a sale of all or subbstantially alll assets of thhe
                            Debtors; (v v) the dismissal of any oof these chappter 11 casess or the
                            conversion  n of any of th
                                                     hese chapterr 11 cases too a case undeer chapter 7 oof
                            the Bankru  uptcy Code, (vi) any maaterial provission of the Innterim Orderr
                            having ceaased to be vaalid or bindinng for any reeason, (vii) tthe Debtors
                            having atteempted to modify
                                                   m        the Innterim Orderr without the prior writteen
                            consent off the Prepetittion Agent aand (viii) fivee (5) businesss days folloowing
                            receipt by the Debtors and the Uniited States T    Trustee for thhe District off
                            Delaware (the “U.S. Trustee”)
                                                   T           of a notice (a “Terminationn Notice”) frrom
                            the Prepetiition Agent ofo a breach bby any of thee Debtors off (x) any of tthe
                            terms or prrovisions off the Interim Order or (y)) any covenaant or
                            undertakin ng in any of the
                                                     t Prepetitiion Loan Doocuments relating to the
                            servicing, preservation n or maintennance of the P   Prepetition C
                                                                                             Collateral soo
                            long as thee Prepetitionn Secured Paarties do not take any acttion in violattion
                            of the Inteerim Order thhat would prrevent or hinnder the Debtors from
                            satisfying such covenaant or underttaking (the ““Interim Buddget Period”).

                  e.        Adequate Protection. (Interim Ordder ¶ 7). Thhe Debtors prropose to
                            provide ad dequate proteection to thee Prepetition Secured Parrties as folloows,
                            subject in all respects to payment oof the Carvee-Out: (i) a ccontinuing
                            security in
                                      nterest in andd lien on all collateral off the Debtorss of the samee
                            type and nature
                                      n       that ex
                                                    xists as of thhe Petition D
                                                                              Date with the same validiity
                            (or invalid
                                      dity) and prioority as existts as of the P
                                                                               Petition Datee, including tthe
                            income an nd proceeds thereof
                                                    t        (the “Replacemeent Lien”), (iii) solely to tthe
                            extent of any
                                       a Diminutiion in Valuee, an additionnal and replaacement secuurity
                            interest in and lien on all property and assets oof the Debtorrs’ estates (tthe
                            “Adequatee Protection Lien”), provvided howevver, that (a) ssuch securityy
                            interest an
                                      nd lien shall be
                                                    b junior onnly to any exiisting, valid,, senior,


DOCS_SF:98
         8229.4 93856/001                              4
                  Case 18-12808-KG             Doc 7     Filed 12/13/18      Page 5 of 23



                            enforceablle and unavo oidable priorr perfected seecurity interrests and lienns,
                            and (b) succh security interest
                                                    i       and llien shall noot attach to anny commerccial
                            tort claimss or any claim
                                                    ms, defensess, causes of aaction or rigghts of the
                            Debtors arrising under chapter 5 off the Bankruuptcy Code oor applicablee state
                            fraudulentt transfer law
                                                   w (including all proceedss thereof, thee “Avoidancce
                            Actions”) but shall, uppon entry of the Final Orrder, attach tto any proceeeds
                            of commerrcial tort claaims and Avooidance Actiions except for any procceeds
                            of commerrcial tort claaims and Avooidance Actiions recoverred from anyy
                            Prepetitionn Secured Paarty, and (iii)) to the extennt provided by sections
                            503(b) and d 507(b) of the
                                                    t Bankrupttcy Code, ann allowed addministrativee
                            claim in th
                                      he chapter 11 1 cases (the “Adequate P   Protection CClaim”), provvided
                            however, that
                                       t such claaim shall nott extend to anny commerccial tort claim   ms
                            and Avoid dance Action ns but shall, uupon entry oof the Final OOrder, extennd to
                            any proceeeds of comm  mercial tort cclaims and A Avoidance Acctions exceppt for
                            any proceeeds of comm  mercial tort cclaims and A Avoidance Acctions recovvered
                            from any Prepetition
                                       P           Secured
                                                   S         Partty.

                            Further, th
                                      he Debtors sh
                                                  hall provide the Prepetittion Securedd Parties withh
                            copies of all
                                      a reports, in
                                                  nformation aand other maaterials that are requiredd to
                            be provideed under the Prepetition Loan Agreeement, and thhe Debtors shall
                            endeavor to
                                      t obtain upddated life exxpectancy repports from certain
                            underwriteers.

                            In terms of adequate protection
                                                  p           paayments, the Interim Ordder provides for
                            payment, upu to the am
                                                 mounts set forrth in the Buudget, of acccrued interesst,
                            fees, and expenses
                                      e         duee and owing under the P  Prepetition Looan Agreem  ment
                            and as succh obligation
                                                  ns are incurreed (the “Adeequate Protecction
                            Payments””). Specificaally, the inteerim Budget provides forr payment off
                            $1,200,000 0 on account of interest payments too the Prepetittion Securedd
                            Parties andd $300,000 for
                                                   f reimburssement of leggal fees incuurred by the
                            Prepetitionn Agent, sub
                                                  bject to a reseervation of rrights by thee Debtors.

                  f.        Carve-Outt: (Interim Order
                                                     O      ¶ 8). Payment off any amountts on accounnt of
                            the Prepetiition Obligations, the Prrepetition Lieens, the Repplacement Liien,
                            the Adequ uate Protectioon Lien, andd the Adequaate Protection Claim shaall be
                            subject and d subordinatte in all resppects to the ppayment of thhe followingg
                            (collectiveely, the “Carrve-Out”): (ii) U.S. Trusttee Costs; (iii) the unpaidd and
                            outstandinng reasonablee fees and exxpenses actuually incurred by
                            Professionnals on or aftter the Petition Date andd through thee day of delivvery
                            of a Termiination Noticce under thiss Interim Orrder, up to thhe amounts sset
                            forth for each Professiional in the B Budget for suuch period, tto the extentt
                            allowed by y Court ordeer and payabble under secctions 326, 328, 330 and 331
                            of the Bannkruptcy Cod  de and any innterim proceedures orderr; and (iii) the
                            unpaid and d outstanding reasonablee fees and exxpenses actuually incurredd by
                            the Professionals fromm or after thee day followiing the delivvery of a
                            Terminatio on Notice un nder this Inteerim Order, to the extentt allowed byy
                            Court ordeer and payab ble under secctions 326, 3328, 330, andd 331 of the


DOCS_SF:98
         8229.4 93856/001                               5
                  Case 18-12808-KG            Doc 7      Filed 12/13/18      Page 6 of 23



                            Bankruptccy Code and any interim procedures order, in an aggregate
                            amount noot to exceed $250,000 (thhe “Post-Terrmination Caarve-Out Caap”).

                            Funding of Carve-Outt. Upon deliivery of a Teermination N       Notice, the
                            Debtors sh hall deposit into
                                                     i    the trustt account forr the Debtorss’ general
                            bankruptcy y counsel orr other segreggated reservve or escrow account (thee
                            “Carve-Ou  ut Account”)) in an aggreegate amounnt equal to thhe sum of thee
                            Post-Term mination Carv  ve-Out Cap pplus all unpaaid and outstanding
                            reasonablee fees and ex xpenses actuually incurredd by all of thhe Professionnals
                            prior to thee delivery off the Terminnation Noticee in an amouunt not to exxceed
                            the amoun nts set forth in
                                                     i the Budgeet for the payyment of succh Professionnals
                            through thhe date of dellivery of thee Termination Notice. T    The funds in tthe
                            Carve-Outt Account sh   hall be used ssolely to payy Professionnal Fees as annd
                            when allow wed by order of the Couurt in accordaance with paaragraph 8(bb)
                            above. To o the extent the
                                                     t Court dooes not approove any of thhe Professionnal
                            Fees that were
                                       w to be paaid from funnds segregateed in the Carrve-Out
                            Account, oro any amou   unts in the Caarve-Out Acccount are ulltimately nott
                            used for suuch purposess, such unus ed amounts shall be retuurned to the
                            Debtors, su ubject to thee rights, lienss and claimss of the Prepetition Secuured
                            Parties undder this Interrim Order annd the Prepeetition Loan Documents.

                  g.        Automaticc Perfection. (Interim Orrder ¶ 9). The Replacem      ment Lien annd the
                            Adequate Protection Lien
                                                  L shall be valid, bindiing, enforceaable, non-
                            avoidable and automattically perfe cted, notwithhstanding thhe automatic stay,
                            without thhe necessity of
                                                   o filing or rrecording anyy financing statement, ddeed
                            of trust, mortgage,
                                      m         or other
                                                   o      instrum
                                                                ment or docuument whichh otherwise m      may
                            be requiredd under the laws
                                                   l      of any jjurisdiction to validate oor perfect suuch
                            security in
                                      nterests and liens.
                                                   l

                                               DISC
                                                  CLOSURE S

                  6.        Pursuant to
                                      o Bankruptccy Rule 40011(d) and Loccal Rule 4001-2, a debtor in

possessio
        on seeking au
                    uthority to use
                                u cash collateral or to oobtain financcing must diisclose the

presence and location
                    n of certain provisions
                                 p          contained in tthe documenntation evideencing the caash

collaterall usage or fin
                       nancing. Th
                                 he debtor in possession
                                              p          m
                                                         must also jusstify the incllusion of succh

provision
        ns. Set forth
                    h below are the
                                t disclosurres required iin accordancce with suchh rules:

                  a.        Local Rulee 4001-2(a)((i)(A) requirres a debtor tto disclose w
                                                                                         whether it haas
                            granted cro
                                      oss-collateraalization to pprepetition secured crediitors in
                            connectionn with the deebtor’s cash collateral ussage or addittional financcing.
                            The propo osed Interimm Order an   nd the Final Order do n   not provide for
                            the grantiing of cross--collateralizzation proteection to anyy prepetitioon


DOCS_SF:98
         8229.4 93856/001                              6
                  Case 18-12808-KG             Doc 7     Filed 12/13/18       Page 7 of 23



                            secured crreditors, except in the fform of the Replacemeent Lien and
                                                                                               d the
                            Adequatee Protection Lien.

                  b.        Local Rulee 4001-2(a)((i)(B) and Baankruptcy R    Rule 4001(c)((1)(B)(iii)
                            require thee disclosure of provisionns or findings of fact thatt (i) bind thee
                            estate or other
                                       o     parties in interest w
                                                                 with respect tto the validitty, perfectionn or
                            amount off the secured d creditor’s pprepetition lien or (ii) thee waiver of
                            claims agaainst the secuured creditorr without firrst giving parrties in interest at
                            least sevennty-five (75)) days from tthe entry of tthe order annd the Comm   mittee
                            at least six
                                       xty (60) dayss from the daate of its form
                                                                               mation to innvestigate succh
                            matters. The
                                       T proposeed Interim O     Order and tthe Final Orrder, at ¶ 3,,
                            contain ceertain stipullations by th  he Debtors relating to tthe validityy and
                            amount off the prepettition liens aand claims oof the Prepeetition Secu      ured
                            Parties, su ubject to sta
                                                    andard challlenge proviisions by paarties in inteerest
                            and certaiin reservatiions of rightts by the Deebtors.

                  c.        Local Rulee 4001-2(a)((i)(C) and Baankruptcy R  Rule 4001(c)((1)(B)(x) reqquire
                            the disclossure of proviisions that seeek to waivee a debtor’s rrights withouut
                            notice undder section 506(c) of the Bankruptcyy Code. Thee proposed
                            Interim Order
                                     O        and th
                                                   he Final Order, at ¶ 122, provide foor a waiver of
                            the Debto ors’ rights under section   n 506(c) of tthe Bankruptcy Code,
                            upon entrry of the Fin nal Order.

                  d.        Local Rulee 4001-2(a)((i)(D) requirres disclosuree of provisioons that
                            immediateely grant to the
                                                  t prepetitioon secured ccreditor lienss on the debttor’s
                            claims and
                                     d causes of action
                                                  a      arisingg under sectiions 544, 5445, 547, 548 and
                            549 of the Bankruptcy y Code. Thee proposed IInterim Ord      der and the
                            Final Ordder, at ¶ 7, provide
                                                  p        thatt, upon entrry of the Fin nal Order, the
                            Prepetitio
                                     on Secured Parties
                                                   P       are granted lien ns on the Deebtors’ claim ms
                            and causees of action arising
                                                   a       undder chapter 5 of the Ban    nkruptcy Coode,
                            except forr avoidance actions agaainst the Preepetition Seecured Partiies.

                  e.        Local Rulee 4001-2(a)((i)(E) requirees disclosuree of provisioons that deem  m
                            prepetition
                                      n secured deb bt be postpeetition debt oor use postpeetition loans from
                            a prepetitio
                                       on secured creditor
                                                  c         to paay part or alll of that secuured creditorr’s
                            prepetition
                                      n debt (otherr than as provvided in secction 552(b) of the
                            Bankruptccy Code). Th  he proposed  d Interim O Order and th    he Final Ord  der
                            do not conntain provissions that deeem prepetiition secureed debt to bee
                            postpetitioon debt or use
                                                   u postpetiition loans ffrom a prep      petition secuured
                            creditor too pay part or
                                                   o all of thaat secured crreditor’s prrepetition deebt
                            (other thaan as providded in sectioon 552(b) off the Bankru      uptcy Code)).

                  f.        Local Rulee 4001-2(a)((i)(F) requirees disclosuree of provisioons that provvide
                            disparate treatment
                                       t          forr the professsionals retainned by a credditors’
                            committeee from those professionaals retained bby the Debtoors with respect
                            to a professsional fee caarve-out. Th  he proposed  d Interim OOrder and thhe
                            Final Ord der do not provide
                                                   p          for d
                                                                  disparate trreatment forr the


DOCS_SF:98
         8229.4 93856/001                               7
                  Case 18-12808-KG            Doc 7     Filed 12/13/18      Page 8 of 23



                                     nals retained by a Com
                            profession                     mmittee from m those proffessionals
                            retained by
                                     b the Debto ors, except tthat the Budget does not currentlyy
                            project an
                                     ny Committtee professioonal fees.

                  g.        Local Rulee 4001-2(a)((i)(G) requirres disclosuree of provisioons that provvide
                            for the prim
                                       ming of any secured lienn without thee consent off that lienholder.
                            The propo  osed Interim
                                                  m Order an  nd the Final Order do n    not provide for
                            the primin ng of any seecured lien wwithout thee consent of that lienhollder.

                  h.        Local Rulee 4001-2(a)((i)(H) requirres disclosuree of provisioons that seekk to
                            affect the Court’s
                                       C       pow
                                                 wer to considder the equitiies of the casse under 11
                            U.S.C. § 552(b)(1).
                                      5          The
                                                 T propose d Interim O     Order and th   he Final Orrder,
                            at ¶ 11, prrovide for a waiver of tthe “equitiees of the casee” exception  n
                            under section 552(b) of the Bank   kruptcy Cod  de, upon en ntry of the F Final
                            Order.

                  i.        Bankruptccy Rule 40011(c)(1)(B)(ii)) requires diisclosure of tthe provisionn of
                            adequate protection
                                     p          orr priority forr claims arisiing prior to tthe
                            commenceement of thee case. The p    proposed In nterim Ordeer and the F  Final
                            Order, at ¶ 7, describ
                                                 be the formss of adequaate protectioon provided     d to
                            the Prepetition Securred Parties.

                  j.        Bankruptccy Rule 4001 1(c)(1)(B)(ivv) requires ddisclosure of provisions tthat
                            constitute a waiver or modificationn of the autoomatic stay. The proposed
                            Interim Order
                                     O      and thhe Final Order, at ¶ 9, describe the modification
                            of the automatic stayy to the exten nt necessaryy to implem ment the Inteerim
                            Order.

                  k.        Bankruptccy Rule 4001 1(c)(1)(B)(viii) requires ddisclosure off provisions that
                            waive or modify
                                     m        the ap
                                                   pplicability of nonbankrruptcy law reelating to thee
                            perfection of a lien on property off the estate. T
                                                                             The propossed Interim
                            Order and d the Final Order, at ¶ 9, include p   provisions tthat providee for
                            the autommatic perfecttion and vallidity of thee Replacemeent Lien and    d the
                            Adequatee Protection Lien withoout the necesssity of any further filin     ng
                            or recordiing under th he laws of aany jurisdicttion.

                                              BAC
                                                CKGROUND
                                                       D

                  7.               mber 14, 2018 (the “Petittion Date”), White Eaglee General
                            On Novem

Partner, LP
         L and Lam
                 mington Road
                            d Designated
                                       d Activity Coompany com
                                                             mmenced theeir cases by ffiling

voluntary
        y petitions fo
                     or relief under chapter 11 of the Bannkruptcy Codde.




DOCS_SF:98
         8229.4 93856/001                              8
                    Case 18-12808-KG              Doc 7      Filed 12/13/18         Page 9 of 23




                    8.       On the datte hereof, White
                                                  W     Eagle A
                                                              Asset Portfollio, LP (“WE
                                                                                      EAP”) filed a

voluntary
        y petition forr relief under chapter 11 of the Bankkruptcy Codee. The Debttors are operrating

their busiiness and maanaging theiir properties as debtors aand debtors iin possessionn pursuant too

sections 1107(a) and 1108 of the Bankruptcy
                                          y Code.

                    9.       The Debto
                                     ors are indireect subsidiarries of Emerggent Capital, Inc. (“ECI””), a

publicly traded comp
                   pany. ECI iss a global leaader in the liife settlemennts industry.

                    10.      Debtor WE
                                     EAP owns a portfolio off 586 life inssurance policcies – also

                     ments – with an aggregate death beneefit of approxximately $2.8 billion. T
known ass life settlem                                                                        The

partnersh
        hip interests in WEAP arre owned by Debtors Whhite Eagle G
                                                                 General Partnner, LLC

(“WEGP
     P”) and Lamiington Road
                           d Designated Activity Coompany (“LR
                                                             RDA”). WE
                                                                     EGP is the

general partner
        p       of WEAP, manag
                             ges WEAP, and
                                       a holds 0. 10% of the iinterests therrein. LRDA
                                                                                     A is

the limiteed partner off WEAP and
                                d holds 99.90
                                            0% of the intterests thereein.

                    11.      The Debto
                                     ors do not haave any emplloyees. Thee Debtors aree operated annd

administeered by emp
                   ployees of no
                               on-Debtor Im
                                          mperial Finannce & Tradiing, LLC (“IImperial

Finance””), a direct su
                      ubsidiary of ECI, under an
                                              a administrrative servicees agreemennt.

                    12.      A more deetailed descriiption of thee Debtors’ buusiness and ooperations, aand

the eventts leading to the commen
                                ncement of these
                                           t     chapterr 11 cases, iss provided inn the

Declarattion of Miria
                    am Martinez,, Chief Finan
                                            ncial Officerr, in Supportt of First Daay Motions, ffiled

concurren                                    nd incorporatted herein byy reference.4
        ntly herewitth (the “Decllaration”) an




4   Capitalizzed terms not otherwise
                           o         defin
                                         ned herein shalll have the meaaning ascribed to them in the Declaration.


DOCS_SF:98
         8229.4 93856/001                                   9
                  Case 18-12808-KG           Doc 7    Filed 12/13/18     Page 10 of 23




                                PREP
                                   PETITION CAPITAL
                                            C       S
                                                    STRUCTUR
                                                           RE

                  13.       WEAP, ass borrower, and
                                                a the Prep etition Secur
                                                                      ured Parties aare party to tthat

                   nded and Resstated Loan and Securityy Agreementt, dated as off January 31,
certain Seecond Amen

2017 (as subsequentlly amended and/or
                               a      restatted, the “Preepetition Loaan Agreemennt”). Additioonal

parties to
         o the Prepetittion Loan Agreement are non-debtorr affiliates oof ECI: Impeerial Financee, as

initial serrvicer, initial portfolio manager,
                                     m        and
                                                d guarantor oof certain portfolio manaagement

obligations, and Lam
                   mington Road
                              d Bermuda, Ltd.,
                                         L     as porttfolio managger. The Prepetition Secured

Parties arre affiliates of
                        o Beal Finaancial Corporration.

                  14.       Under the Prepetition Loan Agree ment, the total aggregatee lending

commitm
      ment of LNV
                V was $370 million.
                           m        As of
                                       o the date hhereof, approoximately $3367.9 millionn in

principall obligations is due and owing
                                  o     to LN
                                            NV. The Preppetition Loaan Agreemennt also providdes

LNV witth a “Particip
                    pation Intereest” equal to forty-five peercent (45%
                                                                      %) of the reveenue generatted

by WEAP’s life settlement portfo
                               olio (after in
                                            nterest, expennses, and reqquired amorttization has been

paid). Su
        uch Participaation Interesst, as addresssed in the Deeclaration, iss disputed.

                  15.       The obligaations under the Prepetittion Loan Aggreement aree secured byy

purported
        d liens in fav
                     vor of the Prrepetition Ag
                                              gent on substtantially all of the assetss of WEAP,

including
        g its interestss in life insu
                                    urance policiees and the prroceeds therrefrom. The Prepetition

Agent alsso has purpo
                    orted controll of WEAP’ss funds and ccollections fr
                                                                     from insurannce policies

through a custodial arrangement
                    a           with Wilmin
                                          ngton Trust,, N.A. (“WT
                                                                T”)

                  16.       Although Debtors
                                     D       WE
                                              EGP and LRD
                                                        DA are not oobligors undder the

Prepetitio
         on Loan Agrreement, they are pledgo
                                           ors under thaat certain Paartnership Innterest Pledgge



DOCS_SF:98
         8229.4 93856/001                            10
                  Case 18-12808-KG           Doc 7     Filed 12/13/18      Page 11 of 23




Agreemeent, dated as of May 16, 2014
                                2    (as sub
                                           bsequently am
                                                      amended andd/or restated,, the “Partneership

Pledge”), pursuant to
                    o which WEG
                              GP and LRD
                                       DA pledged ttheir interestts in WEAP in favor of tthe

Prepetitio
         on Agent, ass secured parrty, in order to secure W
                                                          WEAP’s obliggations undeer the Prepetiition

Loan Agreement. Un
                 nder the Parttnership Pled
                                          dge, WEGP and LRDA were required to deliverr the

pledged certificates
        c            representing
                     r            their interessts in WEAP
                                                         P to WT as securities inteermediary foor the

benefit of the Prepetiition Agent. Upon the occurrence off an event off default andd absent a

bankrupttcy filing, thee Prepetition
                                   n Agent coulld instruct W
                                                           WT to deliverr the pledgedd certificatess to

the Prepeetition Agentt, effectively
                                   y taking own
                                              nership of W
                                                         WEAP and itss valuable liffe insurance

policies.

                  17.       Notwithstaanding the reecent changees in life exppectancy proojections as

described
        d more fully in the Declaaration, it sh
                                              hould be unddisputed that LNV is substantially

oversecu
       ured. LNV’ss own valuatiion firm has concluded tthat the fair vvalue of the insurance

portfolio is $552 milllion as of Occtober 31, 20
                                               018, an equiity cushion oof approximaately $184

million, subject
         s       to a reservation
                      r           of
                                  o rights to assert
                                              a      a downnward adjusttment basedd on revised llife

expectan
       ncy models th
                   hat are curreently pending
                                            g. The Debttors also filed these casees with an

aggregatee cash balan
                    nce of approx
                                ximately $33
                                           3 million.

                 NEED
                    D FOR THE
                            E CONTINU
                                    UED USE O
                                            OF CASH COLLATER
                                                           RAL

                  18.       As more fully
                                    fu set forth
                                               h in the Decllaration, the Debtors havve an urgent and

immediatte need for the use of Caash Collateraal. The Debttors have noot obtained ppostpetition

financing
        g and, withou
                    ut the use off Cash Collateral, the Deebtors will noot be able too preserve thheir

assets or to effectuatee a reorganizzation that will
                                                w maximizze value for ccreditors.



DOCS_SF:98
         8229.4 93856/001                             11
                  Case 18-12808-KG           Doc 7      Filed 12/13/18       Page 12 of 23




                  19.       Although the
                                     t Debtors do not have any employyees, Debtor WEAP has

ongoing premium ob
                 bligations un
                             nder its portfo
                                          folio of life innsurance pollicies and inntercompanyy

administrrative obligaations to its affiliates,
                                    a           and also incurss various serrvicing obliggations and

professio
        onal fees as part
                     p of its ord
                                dinary coursse operationss. Without iimmediate acccess to Cassh

Collateraal, WEAP wo
                   ould be forced to cease payments
                                           p        to carriers, abaandon its asssets, and

otherwisee cease operrations, causiing immediaate and irreparable harm to these estaates. In ordeer to

preserve and maximiize the valuee of the Debttors’ assets, tthe Debtors urge the Court to approvve

this Motiion.

                  20.       As noted above,
                                     a      LNV has the beneefit of a subsstantial equiity cushion inn

these casses. LNV alsso will be ad
                                 dequately pro
                                             otected by thhe Replacem
                                                                    ment Lien, thhe Adequate

Protectio
        on Lien, the Adequate
                     A        Prrotection Claaim, and the Adequate Protection Paayments to avvoid

any risk in
         i the diminu
                    ution in the value of the Prepetition Collateral.

                                      APPLICAB
                                             BLE AUTH
                                                    HORITY

                  21.       Section 36
                                     61 of the Ban
                                                 nkruptcy Coode provides,, in pertinentt part, as

follows:

                  Whenn adequate prrotection is required
                                                    r         undder section 362, 363, or
                  364 off this title off an interest of an entity in property, such
                  adequ
                      uate protectio   on may be prrovided by –

                  (1) req
                        quiring the trustee
                                      t      to maake a cash paayment or peeriodic cash
                  paymeents to such entity, to thee extent thatt the stay undder section
                  362 off this title, use,
                                      u sale, or lease under ssection 363 oof this title, oor
                  any grrant of a lienn under sectiion 364 of thhis title resullts in a
                  decreaase in the vaalue of such entity’s
                                                    e      interrest in such pproperty; . . .

                  (2) pro
                        oviding to su uch entity an n additional or replacem  ment lien to thhe
                  extentt that such sttay, use, salee, lease, or ggrant results iin a decreasee
                  in the value of succh entity’s in nterest in succh property; or


DOCS_SF:98
         8229.4 93856/001                              12
                  Case 18-12808-KG             Doc 7   Filed 12/13/18       Page 13 of 23



                  (3) graanting such other relief, other than eentitling suchh entity to
                  compeensation alloowable undeer section 5033(b)(1) of thhis title as ann
                  adminnistrative exp
                                    pense, as willl result in thhe realizationn by such
                  entity of the indub
                                    bitable equivvalent of succh entity’s innterest in succh
                  properrty.


11 U.S.C
       C. § 361.

                  22.       Section 36           nkruptcy Coode provides,, in pertinentt part, as
                                     62 of the Ban

follows:

                  (d) Onn request of a party in innterest and affter notice annd a hearingg,
                  the co
                       ourt shall graant relief from
                                                   m the stay p rovided undder subsectioon
                  (a) of this section,, such as by terminating,, annulling, m modifying, oor
                  condittioning suchh stay . . .

                  (1) forr cause . . . .


       C. § 362.
11 U.S.C

                  23.       Section 36           nkruptcy Coode provides,, in pertinentt part, as
                                     63 of the Ban

follows:

                  (a) In this section “cash collatteral” meanss cash, negottiable
                  instrumments, docu uments of titlle, securitiess, deposit acccounts, or
                  other cash equivallents whenev   ver acquiredd in which thhe estate andd
                  an enttity other thaan the estate have an inteerest and inccludes the
                  proceeeds, productts, offspring,, rents, or proofits of propperty and thee
                  fees, charges,
                        c         accoounts or otheer paymentss for the use of occupanccy
                  of roo
                       oms and otheer public faciilities in hot els, motels, or other
                  lodginng propertiess subject to a security intterest as proovided in
                  section 522(b) of this title, wh hether existinng before orr after the
                  comm mencement of a case under this title.

                                           *           *               *

                  (c)(1) If the busin
                                    ness of the Debtors is autthorized to bbe operated
                  under section . . . 1108 . . . of this title andd unless the court orderss
                  otherwwise the trusstee may enteer into transaactions, incluuding the saale
                  or lease of propertty of the estaate, in the orrdinary course of
                  busineess, without notice or a hearing,
                                                   h          andd may use prooperty of thee




DOCS_SF:98
         8229.4 93856/001                              13
                  Case 18-12808-KG           Doc 7      Filed 12/13/18        Page 14 of 23



                  estate in the ordin
                                    nary course of
                                                o business w
                                                           without noticce or a
                  hearin
                       ng.

                  (2) Th
                       he trustee maay not use, sell, or lease cash collateeral under
                  paragrraph (1) of th
                                     his subsectio
                                                 on unless –

                  (A) each entity th
                                   hat has an intterest in suchh cash collatteral
                  consen
                       nts; or

                  (B) thhe court, afteer notice and
                                                  d a hearing, aauthorizes suuch use, salee,
                  or lease in accordaance with th he provisionss of this secttion.

                  (3) An ny hearing under
                                    u       paragraaph (2)(B) oof this sectionn may be a
                  prelim
                       minary hearin ng . . . but shhall be schedduled in accoordance withh
                  the neeeds of the Debtors.
                                    D           If th
                                                    he hearing uunder paragraaph (2)(B) oof
                  this su
                        ubsection is a preliminarry hearing, thhe court mayy authorize
                  such use,
                         u sale, or lease only iff there is a reeasonable likkelihood thaat
                  the tru
                        ustee will preevail at the final
                                                    f     hearingg under subseection (e) off
                  this seection. The court shall acta promptlyy on a requesst for
                  authorrization undeer paragraph   h (2)(B) of thhis subsectioon.

                                       *                *                *

                  (e) Nootwithstandin ng any otherr provision oof this sectioon, at any
                  time, on request ofo an entity thhat has an innterest in prooperty used,
                  sold, or
                        o leased, orr proposed to o be used, soold, or leasedd, by the
                  trusteee, the court, with or with
                                                  hout a hearinng, shall prohhibit or
                  condittion such usee, sale, or lease as is neccessary to prrovide
                  adequuate protectio on of such in
                                                  nterest.

11 U.S.C
       C. § 363.

                  24.       Section 50
                                     07 of the Ban
                                                 nkruptcy Coode provides,, in pertinentt part, as

follows:

                  (b) If the trustee, under
                                        u      section 362, 363, or 364 of thiis title,
                  provid des adequatee protection of o the intereest of a holdeer of a claim
                                                                                           m
                  secureed by a lien on o property of the Debtoors and if,
                  notwitthstanding such protection, such creeditor has a cclaim
                  allowaable under su   ubsection (aa)(2) of this ssection arisinng from the
                  stay of
                        o action agaiinst such pro   operty underr section 3622 of this titlee,
                  from thet use, sale, or lease of such properrty under secction 363 of
                  this tittle, or from the
                                        t granting of a lien unnder section 3364(d) of thiis
                  title, then
                         t      such creeditor’s claim
                                                     m under suchh subsectionn shall have
                  prioritty over every  y other claim
                                                    m allowable under such ssubsection.



DOCS_SF:98
         8229.4 93856/001                              14
                  Case 18-12808-KG           Doc 7     Filed 12/13/18       Page 15 of 23



11 U.S.C
       C. § 507.

                  25.       Rule 4001 of the Bank
                                                kruptcy Codee provides, iin pertinent ppart, as folloows:

                  (d) Ag
                       greement rellating to . . . use of cash collateral . . .

                  (1) Motion;
                      Mo      Servicce.

                  (A) A motion for approval of any of the fo  following shaall be
                  accom
                      mpanied by a copy of thee agreement and a proposed form of
                  order:: . . . (iv) an agreement
                                        a         to
                                                   o use cash coollateral;

                  (B) Co
                       ontents.

                  The motion
                       m        shall consist
                                       c      of orr (if the motiion is more tthan five
                  pages in length) begin
                                     b      with a concise stateement of thee relief
                  requessted, not to exceed
                                      e       five pages,
                                                   p        that liists or summ
                                                                              marizes, and
                  sets ou
                        ut the locatioon within the relevant doocuments off, all materiaal
                  provissions of the agreement.
                                      a            In
                                                   I addition, tthe concise sstatement
                  shall briefly
                        b       list orr summarizee, and identiffy the speciffic location oof,
                  each provision
                        p          in the proposed d form of orrder, agreem   ment, or otherr
                  documment of the ty ype listed in
                                                  n subdivisionn (c)(1)(B). T  The motion
                  shall also
                        a describee the nature and extent oof each such provision.

                  (C) Seervice.

                  The motion
                        m      shall be
                                     b served on n: (1) any coommittee eleected under §
                  705 orr appointed under§
                                     u       1102
                                                2 of the Codee, or its authhorized agennt,
                  or, if the
                         t case is a chapter 9 municipality
                                                m              ccase or a chaapter 11
                  reorgaanization casse and no co
                                                ommittee of uunsecured crreditors has
                  been appointed
                         a         un
                                    nder § 1102, on the crediitors includeed on the listt
                  filed under
                         u    Rule 1007(d);
                                    1         and
                                                d (2) on any oother entity tthe court
                  directs.

                  (2) Diisposition; Hearing.
                                    H          If no
                                                  n objection is filed, the court may
                  enter an
                        a order app proving or diisapproving the agreemeent without
                  conduucting a hearring. If an obbjection is filled or if the court
                  determ
                       mines a hearing is approp   priate, the coourt shall hoold a hearingg
                  on no less than sevven days’ no otice to the oobjector, thee movant, thee
                  parties on whom service
                                    s        is req
                                                  quired by paaragraph (1) of this
                  subdivvision and suuch other enntities as the court may ddirect.

Fed. R. Bankr.
        B      P. 400
                    01.

                  26.                05(a) of the Bankruptcy
                            Section 10            B          Code providdes, in relevaant part, as

follows:



DOCS_SF:98
         8229.4 93856/001                             15
                  Case 18-12808-KG           Doc 7     Filed 12/13/18        Page 16 of 23



                  The coourt may isssue any orderr, process, oor judgment tthat is
                  necesssary or approopriate to caarry out the pprovisions off this title.

11 U.S.C
       C. § 105(a).

                                           BASIS
                                               S FOR RELIIEF

                  27.       Without im
                                     mmediate acccess to Cashh Collateral, the repercusssions to thee

Debtors’ restructurin
                    ng efforts willl be catastro
                                               ophic and likkely irreparaable, ending ttheir ability to

maximize value for the
                   t benefit off all constitu
                                            uents. The D
                                                       Debtors needd to fund, am
                                                                               mong other

things, prremium paym
                    ments to insurers, serviccing obligatioons, and othher administrrative costs.

                  28.       If the Motion is not ap
                                                  pproved, the Debtors’ onnly alternativve would be a

piecemeaal liquidation
                     n that would
                                d substantiallly handicap rrecoveries bby creditors aand negativeely

impact reecoveries fro
                     om WEAP’s life settlemeent portfolioos, which neeed to be servviced, monittored,

and main
       ntained on an
                   n ongoing baasis. Hence,, the relief soought in thiss Motion shoould be grantted.

A.       The
         T Debtors Have an Im
                            mmediate Need
                                     N    to Use C
                                                 Cash Collatteral

                  29.       Bankruptccy Rule 4001
                                                1(b) permits a court to appprove a Debbtors’ requeest for

use of caash collaterall during the 14-day perio
                                               od followingg the filing of a motion reequesting

authorizaation to use cash
                      c    collaterral, “only . . . as is necessary to avoidd immediatee and irreparable

harm to the
        t estate pen
                   nding a final hearing.” Bankruptcy
                                           B          Rule 4001(bb)(2). In exaamining requuests

for interim relief und
                     der this rule, courts apply
                                               y the same bbusiness judggment standaard applicablle to

other bussiness decisions. See, e.g
                                  g., In re Sim
                                              masko Producction Co., 477 B.R. 444, 4449 (D. Coloo.

1985); seee also In re Ames Dep’tt Stores Inc.,, 115 B.R. 344, 38 (Bankrr. S.D.N.Y. 1990). Afteer the

14-day period, the request for usee of cash colllateral is noot limited to tthose amounnts necessaryy to

prevent harm
        h    to the debtor’s
                    d        busiiness.




DOCS_SF:98
         8229.4 93856/001                             16
                  Case 18-12808-KG            Doc 7     Filed 12/13/18       Page 17 of 23




                  30.                usly noted, in order to adddress their w
                            As previou                                      working cappital needs annd

fund otheer costs and expenses associated with their reorgganization effforts, the Deebtors requirre

access to
        o Cash Collatteral. The use of Cash Collateral
                                            C          wiill provide thhe Debtors w
                                                                                  with the

necessary
        y capital witth which to maintain
                                 m        theiir assets, inccluding fundding the Debttors’ obligattions

to insuran
         nce carriers and other ad
                                 dministrativee expenses. Access to C
                                                                    Cash Collaterral will: (a)

preserve the Debtors’ interests in
                                 n life settlem
                                              ments, (b) alloow the Debttors to continnue to generaate

cash flow
        w from their inventory off life settlem
                                              ments, and (c ) maximize the value off the Debtorss’

assets as part of an on          ganization prrocess. The Debtors do not have addequate availlable
                      ngoing reorg

sources of
        o working capital
                  c       or finaancing witho
                                            out the use oof Cash Colllateral.

                  31.       Further, th
                                      he alternativee in this casee is “to forcee the Debtorss to close doown

their operations and thus
                     t    doom any
                               a effort at reorganizatio
                                           r           on which wiill hopefullyy extract the

maximum
      m value of th
                  he assets inv
                              volved to the benefit of aall classes off creditors annd other

constitueencies involv
                     ved in this caase.” In re Dynaco
                                               D      Corpp., 162 B.R. 389, 396 (B
                                                                                 Bankr. D.N.H
                                                                                            H.

1993). Because
       B       this result would
                               d be at fundaamental oddss to the rehaabilitative puurposes of chhapter

11, appro
        oval of this Motion
                     M      is waarranted. Id.. at 394 (notiing that “it iis apparent thhat the Conggress

intended business un
                   nder reorganiization to pro
                                             oceed in as nnormal a fasshion as posssible”) (quotting

In re Prim
         me, Inc., 15 B.R. 216, 219 (Bankr. W.D.
                                            W Mo. 19981)).

B.       Section 363 of
                     o the Bankruptcy Cod
                                        de Authorizees the Debtoors’ Use of C
                                                                            Cash Collatteral

                  32.       Section 36
                                     63(c)(2) of th
                                                  he Bankruptccy Code proovides that a debtor in

possessio
        on may not use
                   u cash colllateral unlesss (i) each enttity that has an interest iin such cash

collaterall provides co
                      onsent, or (iii) the court approves
                                                 a        thee use of cash collateral affter notice annd a



DOCS_SF:98
         8229.4 93856/001                              17
                  Case 18-12808-KG           Doc 7     Filed 12/13/18      Page 18 of 23




hearing. See 11 U.S..C. § 363(c).. Section 36
                                            63(e) of the B
                                                         Bankruptcy C
                                                                    Code providdes that, “on

request of
        o an entity th
                     hat has an in
                                 nterest in pro
                                              operty used . . . or proposed to be useed . . . by thee

[Debtors in possessio
                    on], the courrt . . . shall prrohibit or coondition suchh use . . . as is necessaryy to

provide adequate
        a        pro
                   otection of su
                                uch interest.”” 11 U.S.C. § 363(e).

                  33.       Neither section 361 no
                                                 or any other provision off the Bankruuptcy Code

defines th
         he nature and extent of the
                                 t “interest in property”” of which a secured credditor is entittled

to adequaate protectio
                     on under secttion 361. Ho
                                             owever, the statute plainnly provides that a qualiffying

interest demands
         d       protection only
                               y to the exten
                                            nt that the usse of the credditor’s collatteral will ressult in

a decreasse in “the value of such entity’s
                                  e        interrest in such pproperty.” 111 U.S.C. §§§ 361, 363(e)); see

also Gen
       neral Elec. Mortgage
                   M        Corp. v. South
                                         h Village, Incc. (In re Souuth Village, IInc.), 25 B.R
                                                                                              R.

987, 989-90 & n.4 (B
                   Bankr. D. Uttah 1982).

                  34.       The phrasee “value of such
                                                  s    entity’ss interest,” allthough not defined in thhe

Bankrupttcy Code, waas addressed
                               d by the Suprreme Court iin the landm
                                                                   mark Timberss decision,

United Sa
        avings Ass’n
                   n of Texas v. Timbers off Inwood Forrest Assocs, L
                                                                    Ltd., 484 U.S. 365, 108 S.Ct.

626 (1988). For the meaning
                    m       of “value of su
                                          uch entity’s iinterest,” thee Supreme C
                                                                                Court was guiided

by sectio           hich defines a creditor’s allowed seccured claim:
        on 506(a), wh

                  The phrase ‘valuee of such cred ditor’s intereest’ in § 5066(a) means
                  ‘the value of the collateral.’
                                    c            H.R.
                                                 H Rep. Noo. 950-595, pp. 181, 3566
                  (1977); see also S.
                                   S Rep. No. 95-989,
                                                 9         p. 688 (1978), U.S S. Code
                  Cong.. & Admin. News,
                                    N       1978 pp. 5787, 58854, 6141, 66312. We
                  think the
                        t phrase ‘vvalue of such  h entity’s intterest’ in § 3361(1) and
                  (2), when
                       w    applied to secured creditors,
                                                 c            meeans the samme.

         0 (emphasis added).
Id. at 630




DOCS_SF:98
         8229.4 93856/001                             18
                  Case 18-12808-KG            Doc 7     Filed 12/13/18      Page 19 of 23




                  35.       Timbers teeaches that a secured creeditor is entittled to “adeqquate protecttion”

only agaiinst diminutiion in the vaalue of the co
                                                ollateral secuuring the creeditor’s allow
                                                                                        wed securedd

claim. Under
       U     Timberrs, thereforee, where the “value
                                             “      of thee collateral”” is not diminnishing by itts

use, sale,, or lease, thee creditor’s interest
                                      i        is ad
                                                   dequately prootected. Thiis conclusionn flows directly

from the equivalency
                   y of “value of
                               o such entity
                                           y’s interests”” with “value of the collateral.”

                  36.       Here, the Prepetition
                                      P           Secured
                                                  S       Partties’ interestss in the Debttors’ assets aare

adequately protected
                   d for the follo
                                 owing reason
                                            ns.

                  37.       First, the Prepetition
                                       P           Secured
                                                   S       Partiies are adequuately proteccted by a

substantiial equity cusshion. It is black
                                    b            l that a suufficient equiity cushion iin excess of 20%
                                          letter law

constitutees adequate protection of
                                 o a secured lender.
                                             l       See, e.g., Jay Veending Inc. vv. McGowann (In

re McGo
      owan), 6 B.R
                 R. 241, 243 (B
                              Bankr. E.D. Pa. 1980) (110% cushionn is sufficiennt to be adeqquate

protection); Heritagee Sav. & Loa
                                an Ass’n v. Rogers
                                            R      Dev. Corp. (In ree Rogers Devv. Corp.), 2 B
                                                                                             B.R.

679, 685 (Bankr. E.D
                   D. Va. 1980) (approximaately 15% to 20% was suufficient adeequate protecction

to the creeditor); Pisto
                       ole v. Mellorr (In re Mello
                                                 or), 734 F.2dd 1396, 14000 (9th Cir. 1984) (equityy

cushion of
        o 20% is cleear adequatee protection of
                                             o a securedd creditor’s innterest in cassh collaterall, at

least for some period            n the instant case, WEAP
                    d of time). In                      P’s life settllements portffolio is wortth

substantiially more th
                     han 20% above the outstaanding princcipal obligatiions owed too LNV. LNV
                                                                                            V’s

own valu
       uation firm has
                   h concludeed that the faair value of thhe insurancee portfolio iss $552 millioon as

of October 31, 2018, an equity cu
                                ushion of ap
                                           pproximatelyy $184 millioon, subject too a reservation of

rights to assert a dow
                     wnward adjusstment based
                                            d on revised life expectaancy models that are




DOCS_SF:98
         8229.4 93856/001                              19
                  Case 18-12808-KG           Doc 7    Filed 12/13/18      Page 20 of 23




currently
        y pending. The
                   T Debtors also filed theese cases wiith an aggreggate cash ballance of

approxim
       mately $33 million.
                  m

                  38.       Second, acccess to Cash
                                                  h Collateral will maximiize the valuee of the Debttors’

assets by
        y allowing WEAP
                   W    to con
                             ntinue to mak
                                         ke ordinary ccourse prem
                                                                mium paymennts to insurannce

carriers in order to maintain
                     m        the valuable
                                  v        poliicies and othherwise allow
                                                                        w the Debtors to continuue to

service and maintain the value off their life seettlements poortfolio.

                  39.       Third, the Debtors hav
                                                 ve proposed further adeqquate protecttion in favorr of

the Prepeetition Securred Parties in
                                   n the form off the Replac ement Lien, the Adequaate Protectionn

Lien, the Adequate Protection
                   P          Cllaim, and thee Adequate P
                                                        Protection Payments. Seection 361 oof the

Bankrupttcy Code autthorizes a deebtor to prov
                                             vide adequate protection by grantingg replacemennt

liens, maaking periodiic cash paym
                                 ments, or graanting such oother relief ““as will resullt in the

realizatio
         on by such en
                     ntity of the indubitable
                                  i           equivalent
                                              e          off such entityy’s interest inn such propeerty.”

See 11 U.S.C.
       U      § 361.

                  40.       The Debto
                                    ors believe th
                                                 hat the propoosed adequat
                                                                        ate protectionn componentts

described
        d above are fair
                    f and reassonable and compensate
                                          c          the Prepetitiion Secured Parties for aany

possible Diminution in Value of the Debtors’ assets. Givven the signiificant valuee that the Deebtors

stand to lose
         l    in the ev
                      vent that theey are denied
                                               d access to coontinued usee of Cash Coollateral, succh

protections are whollly appropriatte and justifi
                                              fied.

                              INTER
                                  RIM ORDER
                                          R AND FIN
                                                  NAL HEAR
                                                         RING

                  41.       Pursuant to
                                      o Bankruptccy Rules 40001(b)(2) and 4001(c)(2), the Debtorss

request th
         hat the Courrt set a date for
                                   f the Final Hearing witthin forty-fivve (45) dayss after entry oof



DOCS_SF:98
         8229.4 93856/001                            20
                  Case 18-12808-KG           Doc 7    Filed 12/13/18      Page 21 of 23




the Interiim Order, an
                     nd fix the tim
                                  me and date prior
                                              p     to the ffinal hearingg for parties tto file objecttions

to this Motion.
        M

                  42.       The urgen
                                    nt need to preeserve the Debtors’ businness, and avvoid immediaate

and irrep
        parable harm
                   m to the Debto
                                ors’ estates, makes it im
                                                        mperative thaat the Debtorrs are authoriized

to use Caash Collateraal as of the Petition
                                   P        Datee, pending thhe Final Hearring, in ordeer to continue

their busiiness and ad
                     dminister thee chapter 11 cases.
                                               c      Withhout the abiliity to use Caash Collateraal, the

Debtors would
        w     be un
                  nable to meett their postpeetition obliggations or to fund their w
                                                                                   working capittal

needs, th
        hus causing irrreparable harm to the value
                                             v     of the D
                                                          Debtors’ estaates and effeectively endiing

the Debto
        ors’ reorganization efforrts. Accordin
                                             ngly, the Deebtors respecctfully requeest that, pendding

the hearin
         ng on a Finaal Order, the Interim Ord
                                             der be approvved in all resspects and thhat the termss and

provision
        ns of the Inteerim Order be
                                 b implemen
                                          nted and be ddeemed bindding and thatt, after the Fiinal

Hearing, the Final Orrder be approved in all respects
                                             r        and the terms annd provisionns of the Finaal

Order be implementeed and be deemed bindin
                                         ng.

                                          NOTICE OF MOT
                                                      TION

                  43.       Notice of this
                                      t Motion will be provvided to: (i) the Office oof the Unitedd

States Trrustee; (ii) th
                       he Office of the
                                    t United States
                                             S      Attornney for the D
                                                                      District of Deelaware; (iii)) the

Debtors’ twenty largest unsecureed creditors; (iv) counsell to CMLG aand LNV; (vv) Wilmingtoon

Trust, N.A.; and (vi) all other kno
                                  own parties asserting a llien against tthe Debtors’’ assets, by

telecopy,, email, overrnight courieer and/or han
                                               nd delivery. Because of the nature oof the relief

requested
        d, the Debtorrs respectfullly submit th
                                              hat no other oor further nootice of the rrelief requestted in

this Motiion need be given.
                     g



DOCS_SF:98
         8229.4 93856/001                            21
                  Case 18-12808-KG           Doc 7     Filed 12/13/18     Page 22 of 23




                            NOTICE WITH
                                   W    RESPECT TO F
                                                   FINAL HEA
                                                           ARING

                  44.       No trusteee, examiner or
                                                  o statutory ccommittee hhas been appointed in thee

chapter 11
        1 cases. Pu                       ule 4001, thee Debtors respectfully reequest that thhey
                  ursuant to Baankruptcy Ru

be authorrized to prov
                     vide notice of
                                 o the Final Hearing
                                             H       by sserving a coppy of this Mootion, togethher

with the Interim Ordeer, by hand or
                                 o overnightt mail or couurier service (or for thosee set up to

receive electronic
        e          traansmissions, by electroniic transmissiion), upon: (i) the Officce of the Uniited

States Trrustee; (ii) th
                       he Office of the
                                    t United States
                                             S      Attornney for the D
                                                                      District of Deelaware; (iii)) the

Debtors’ twenty largest unsecureed creditors; (iv) counsell to CMLG aand LNV; (vv) Wilmingtoon

Trust, N.A.; and (vi) all other kno
                                  own parties asserting a llien against tthe Debtors’’ assets, by

telecopy,, email, overrnight courieer and/or han
                                               nd delivery. The Debtorrs respectfullly submit thaat

such notiice is sufficieent and that this Court fiinds that no further noticce of the Finnal Hearing aand

Final Ord
        der is requireed.

                                          NO PRIIOR REQU
                                                       UEST

                  45.       No prior motion
                                     m      for th
                                                 he relief requuested hereinn has been m
                                                                                       made to this oor

any otherr court.




DOCS_SF:98
         8229.4 93856/001                             22
                  Case 18-12808-KG      Doc 7    Filed 12/13/18     Page 23 of 23




                  WHEREFORE, based upon the foregoing, the Debtors request entry of the

Interim Order and the Final Order under sections 105, 361, 362, 363, and 507 of the Bankruptcy

Code, Bankruptcy Rule 4001, and Local Rule 4001-2: (a) authorizing the Debtors to use Cash

Collateral; (b) providing adequate protection to the Prepetition Secured Parties; and (c)

modifying the automatic stay.


Dated: December 13, 2018                   PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/ Colin R. Robinson
                                          Richard M. Pachulski (CA Bar No. 62337)
                                          Robert J. Feinstein (NY Bar No. 1767805)
                                          Jeffrey N. Pomerantz (CA Bar No.143717)
                                          Ira D. Kharasch (CA Bar No. 109084)
                                          Maxim B. Litvak (CA Bar No. 215852)
                                          Colin R. Robinson (DE Bar No. 5524)
                                          919 North Market Street, 17th Floor
                                          P.O. Box. 8705
                                          Wilmington, Delaware 19899-8705 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          E-mail:        rpachulski@pszjlaw.com
                                                         rfeinstein@pszjlaw.com
                                                         jpomerantz@pszjlaw.com
                                                         ikharasch@pszjlaw.com
                                                         mlitvak@pszjlaw.com
                                                         crobinson@pszjlaw.com
                                          Proposed Counsel for the Debtors
                                          and Debtors-in-Possession




DOCS_SF:98229.4 93856/001                       23
